UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended March 31, 2013 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-6814 U.S. ENERGY CORP. (Exact name of registrant as specified in its charter) Wyoming 83-0205516 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At May 7, 2013 there were issued and outstanding 27,682,602 shares of the Company’s common stock, $0.01 par value. -2- U.S. ENERGY CORP. and SUBSIDIARIES INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 4-5 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 6-7 Condensed Consolidated Statements of Other Comprehensive Loss for the Three Months Ended March 31, 2013 and 2012 8 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 9-10 Notes to Condensed Consolidated Financial Statements 11-24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25-36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36-37 Item 4. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 40 Signatures 41 Certifications See Exhibits -3- INDEX PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) (In thousands, except shares) March 31, December 31, Current assets: Cash and cash equivalents $ $ Available for sale securities Accounts receivable trade Commodity risk management asset Assets held for sale Other current assets Total current assets Investment Properties and equipment Oil & gas properties under full cost method, net of $46,915 and $43,454 accumulated depletion, depreciation and amortization Undeveloped mining claims Property, plant and equipment, net Net properties and equipment Other assets Total assets $ $ The accompanying notes are an integral part of these statements. -4- INDEX U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (In thousands, except shares) March 31, December 31, Current liabilities: Accounts payable $ $ Accrued compensation Commodity risk management liability Current portion of debt Liabilities held for sale Other current liabilities 49 44 Total current liabilities Long-term debt, net of current portion Asset retirement obligations Other accrued liabilities Commitment and contingencies Shareholders' equity Common stock, $.01 par value; unlimited shares authorized; 27,667,602 and 27,652,602 shares issued, respectively Additional paid-in capital Accumulated deficit ) ) Other comprehensive income 62 Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. -5- INDEX U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended March 31, Oil, gas, and NGL production revenues: $ $ Operating expenses: Oil and gas Oil and gas depreciation, depletion and amortization Impairment of oil and gas properties Water treatment plant Mineral holding costs General and administrative Loss from operations ) ) Other income and expenses: Realized gain (loss) on risk management activities 14 ) Unrealized (loss) on risk management activities ) ) Gain on the sale of assets 10 Equity (loss) in unconsolidated investment ) ) Gain on sale of marketable securities 47 Miscellaneous income 39 Interest income 2 5 Interest expense ) ) 30 ) Loss before income taxes and discontinued operations ) ) The accompanying notes are an integral part of these statements. -6- INDEX U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended March 31, Income taxes: Current (provision for) ) Deferred benefit from (Loss) from continuing operations ) ) Discontinued operations: Discontinued operations, net of taxes 64 64 Net (loss) $ ) $ ) Net (loss) income per share basic and diluted (Loss) from continuing operations $ ) $ ) Income from discontinued operations Net (loss) per share $ ) $ ) Weighted average shares outstanding Basic and Diluted The accompanying notes are an integral part of these statements. -7- INDEX U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (In thousands) Three months ended March 31, Net (loss) $ ) $ ) Other comprehensive income (loss): Marketable securities, net of tax ) 18 Total comprehensive (loss) $ ) $ ) The accompanying notes are an integral part of these statements. -8- INDEX U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the thee months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) (Gain) from discontinued operations ) ) (Loss) from continuing operations ) ) Adjustments to reconcile net loss to net cash provided by operations Depreciation, depletion & amortization Change in fair value of commodity price risk management activities, net 59 Impairment of oil and gas properties (Gain) on sale of marketable securities ) Equity loss from Standard Steam 25 60 Net change in deferred income taxes ) (Gain) on sale of assets ) ) Noncash compensation 98 50 Noncash services 16 23 Net changes in assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Acquisition & development of oil & gas properties ) ) Acquisition of property and equipment (3
